 
 
IA 
One Hundred Eleventh Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and nine 
H. J. RES. 26 
 
JOINT RESOLUTION 
Proclaiming Casimir Pulaski to be an honorary citizen of the United States posthumously. 
 
 
Whereas Casimir Pulaski was a Polish military officer who fought on the side of the American colonists against the British in the American Revolutionary War;  
Whereas Benjamin Franklin recommended that General George Washington accept Casimir Pulaski as a volunteer in the American Cavalry and said that Pulaski was renowned throughout Europe for the courage and bravery he displayed in defense of his country’s freedom;  
Whereas, after arriving in America, Casimir Pulaski wrote to General Washington, I came here, where freedom is being defended, to serve it, and to live or die for it.;  
Whereas the first military engagement of Casimir Pulaski with the British was on September 11, 1777, at the Battle of Brandywine, and his courageous charge in this engagement averted a disastrous defeat of the American Cavalry and saved the life of George Washington;  
Whereas, on September 15, 1777, George Washington elevated Casimir Pulaski to the rank of Brigadier General of the American Cavalry;  
Whereas Casimir Pulaski formed the Pulaski Cavalry Legion, and in February 1779, this legion ejected the British occupiers from Charleston, South Carolina;  
Whereas, in October 1779, Casimir Pulaski mounted an assault against British forces in Savannah, Georgia;  
Whereas, on the morning of October 9, 1779, Casimir Pulaski was mortally wounded and was taken aboard the American ship USS Wasp, where he died at sea on October 11, 1779;  
Whereas, before the end of 1779, the Continental Congress resolved that a monument should be erected in honor of Casimir Pulaski;  
Whereas, in 1825, General Lafayette laid the cornerstone for the Casimir Pulaski monument in Savannah, Georgia; and  
Whereas, in 1929, Congress passed a resolution recognizing October 11 of each year as Pulaski Day in the United States: Now, therefore, be it  
 
That Casimir Pulaski is proclaimed to be an honorary citizen of the United States posthumously.  
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
